Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         October 27, 2020




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II
    In the Matter of the Personal Restraint                         No. 53586-6-II
    Petition of

    DENNIS WAYNE SOMERVILLE,
                                                               UNPUBLISHED OPINION
                                  Petitioner.

          WORSWICK, J. — In this untimely personal restrain petition (PRP), Dennis Somerville

challenges his judgment and sentence after he was convicted of first degree rape for conduct in

connection to a 1998 robbery where he raped an employee. Deoxyribonucleic acid (DNA)

evidence in 2002 led to his arrest and conviction. At trial, Somerville’s attorney did not

challenge the State’s scientific evidence. In 2018, the United States Supreme Court decided

McCoy v. Louisiana,1 which held that defendant had a right to autonomy under the Sixth

Amendment which allowed him to insist that counsel refrain from admitting at trial that

defendant committed the crime. Although Somerville filed this PRP after the one year time

limit, he argues that his PRP is timely because McCoy is a significant change in the law material

to his case that requires retroactive application. Somerville then argues that his conviction

should be vacated because he was denied his constitutional right to autonomy. We dismiss this

PRP as time barred.



1
    ___ U.S. ___, 138 S. Ct. 1500, 200 L. Ed. 2d 821 (2018).
No. 53586-6-II




                                                FACTS

                                            I. THE CRIME

          In October, 1998, Dennis Somerville entered a beauty supply store in Olympia.

Somerville announced to the two women in the store that he was committing a robbery and

warned them that he had a gun. After Somerville took money from the register, he directed one

woman to go into the bathroom. Somerville then pushed down the other woman, DW,2 and

forced his penis into her mouth. Somerville fled the scene and was not apprehended at that time.

DNA evidence was collected from DW, which led to identifying Somerville as the perpetrator.

                                            II. THE TRIAL

          The State charged Somerville with first degree rape. At trial, Somerville’s defense

counsel stated during his opening statement that “essentially, we are not going to have a lot to

say. . . . [F]rankly, we don’t have argument with the State’s science here or the handling of their

evidence. . . . I’m not anticipating defense evidence about the science.” Br. of Resp’t (App. O at

3-4). Defense counsel explained to the jury that their focus during the trial should be on whether

there was reasonable doubt that a threat was made to DW, and if there was any evidence of a

gun.

          At closing argument, defense counsel told the jury that “assuming the defendant did the

crime” there was reasonable doubt as to whether or not there was a threat to use a gun, and so it

was “at worst a rape in the second degree, not a rape in the first degree.” Br. of Resp’t (App. P at



2
    We refer to DW by her initials to protect her privacy.



                                                   2
No. 53586-6-II




342). Defense counsel also told the jury to consider that the State did not introduce evidence to

rule out that the DNA evidence attributed to Somerville could have been attributed to an

identical twin. There is nothing in the record on review that suggests that defense counsel

admitted Somerville’s guilt, or that Somerville objected to or expressed protestations about his

lawyer’s trial strategy either before or during trial.3

        The jury found Somerville guilty of first-degree rape. In September 2002, Somerville

was sentenced to a 300-month term of confinement in the custody of the Department of

Corrections.

                                       III. PROCEDURAL HISTORY

        We affirmed Somerville’s conviction in January, 2004. Somerville filed a petition for

review which was denied. His case became final on December 20, 2004, when the Supreme

Court issued its mandate after denying review of this court’s decision affirming his conviction.

RCW 10.73.090. Somerville has since filed eight PRPs challenging his conviction, all of which

have been dismissed. In May 2019, Somerville filed this PRP. Somerville attached a declaration

to his petition that states in part:

        During opening statements, my attorney conceded to the jury that I had sex with
        the complaining witness without her consent. . . . I did not expect my attorney to
        make this concession. We did not discuss it and I most definitely did not authorize
        him to do so.



3
  Somerville argues that his counsel conceded that he sexually assaulted the store clerk “contrary
to Somerville’s case objective,” PRP at 3, and “despite [his] objection.” Reply in Support of
PRP at 5. But the record on review does not support his statement that he objected or that he
asserted a case objective of his defense to his counsel.



                                                   3
No. 53586-6-II




PRP at 11 (Decl. of Dennis Somerville).

       The declaration does not mention defense counsel’s closing argument or state that

Somerville at any time instructed defense counsel not to concede guilt.

                                            ANALYSIS

       Somerville argues that his petition is timely because an exception to the time bar under

RCW 10.73.100 applies to his case. Specifically, Somerville argues that McCoy v. Louisiana,

constitutes a significant change in the law that is material to his case and applies retroactively.
138 S. Ct. at 1500. Because Somerville cannot show that McCoy is material to his case, we hold

that Somerville’s PRP is untimely.

                                        I. LEGAL PRINCIPLES

       PRPs are subject to time limitations. RCW 10.73.090. “No petition or motion for

collateral attack on a judgment and sentence in a criminal case may be filed more than one year

after the judgment becomes final if the judgment and sentence is valid on its face and was

rendered by a court of competent jurisdiction.” RCW 10.73.090(1). However, this limit does

not apply if the petition is based solely on one or more of the statutory exceptions to the time

limit listed in RCW 10.73.100. In re Pers. Restraint of Stoudmire, 141 Wash. 2d 342, 349-51, 5
P.3d 1240 (2000) disagreed with on other grounds by In re Pers. Restraint of Turay, 153 Wash. 2d
44, 101 P.3d 854 (2004). RCW 10.73.100(6) places three conditions on a petitioner to overcome

the one year time bar: (1) a significant change in the law (2) that is material and (3) that applies

retroactively. In re Pers. Restraint of Colbert, 186 Wash. 2d 614, 619, 380 P.3d 504 (2016).




                                                  4
No. 53586-6-II




       To resolve this case, we review two related United States Supreme Court cases: Florida

v. Nixon, 543 U.S. 175, 125 S. Ct. 551, 160 L. Ed. 2d 565 (2004); McCoy v. Louisiana, 138 S.

Ct. at 1500. These cases address a defendant’s Sixth Amendment right to insist that his or her

defense counsel refrain from admitting that defendant committed the crime with which he or she

is charged.

A.     McCoy v. Louisiana

       On May 14, 2018, the United States Supreme Court decided McCoy v. Louisiana, a case

asking “whether it is unconstitutional to allow defense counsel to concede guilt over the

defendant's intransigent and unambiguous objection.” 138 S. Ct. at 1507. The Supreme Court

announced for the first time that defendants possess a Sixth Amendment right of autonomy to

assert innocence as the objective of their defense. McCoy, 138 S. Ct. at 1508. The court held

that it was a structural error incompatible with the Sixth Amendment for a trial court to allow

counsel to concede guilt despite a defendant’s insistent objections. McCoy, 138 S. Ct. at 1511.

       McCoy was charged with three counts of first degree murder. McCoy, 138 S. Ct. at 1506.

Two weeks before the trial, McCoy had “adamantly objected to any admission of guilt” and was

“furious” when his lawyer told him his plan to concede guilt and go for a more lenient

punishment. 138 S. Ct. at 1505-07. McCoy communicated his complete and total opposition to

that concession, and pressed his lawyer to instead seek an acquittal. Two days before trial,

facing a loggerhead of disagreement over the objective of their case, both McCoy and his lawyer

sought leave of court to terminate the representation, but the court refused. 138 S. Ct. at 1506.




                                                 5
No. 53586-6-II




       Despite McCoy’s adamant objections, defense counsel expressly conceded McCoy’s

guilt, stating during opening statements at trial, that there was “no way reasonably possible” that

the jury could hear the prosecution's evidence and reach “any other conclusion than [the

defendant] was the cause of these individuals’ death.” 138 S. Ct. at 1506. McCoy protested,

telling the court that his lawyer was “selling [him] out,” but the trial court overruled the

objection and allowed counsel to continue. 138 S. Ct. at 1506 (alteration in original). Counsel

then stated that the evidence was “unambiguous . . . my client committed three murders.” 138
S. Ct. at 1507. Notwithstanding his counsel’s concessions of guilt, McCoy testified to his

innocence and pressed his alibi on the stand. 138 S. Ct. at 1507. At closing, McCoy’s lawyer

reiterated that McCoy was the killer, and even told the jury that he “took [the] burden off of [the

prosecutor]” on that score. 138 S. Ct. at 1507. The jury returned a unanimous verdict of guilty

on all three counts. 138 S. Ct. at 1507. Then, at the penalty phase of the trial, McCoy’s lawyer

again conceded that “McCoy committed these crimes,” but that they should show mercy in view

of “serious mental and emotional issue.” 138 S. Ct. at 1507. The jury returned three death

penalty verdicts. 138 S. Ct. at 1507.

       The United States Supreme Court reversed McCoy’s conviction. McCoy, 138 S. Ct. at

1512. In doing so, the Supreme Court distinguished its prior case of Florida v. Nixon, another

guilt concession murder trial case. 543 U.S. at 175.

       In Nixon, the defendant remained silent and did not object or protest when his lawyer

conveyed to him before their trial that they would pursue a guilt concession strategy at trial in

order to obtain a lighter sentence during the penalty phase. 543 U.S. at 181. The court used a



                                                  6
No. 53586-6-II




traditional Strickland v. Washington4 ineffective assistance of counsel analysis to conclude that a

concession of guilt was not in violation of the defendant’s constitutional rights when counsel did

not obtain express consent but where the defendant did not object or express protestations when

counseled on the concession strategy before trial. Nixon, 543 U.S. at 189. The McCoy court

further held that Nixon’s silent acquiescence to the guilt concession strategy in Nixon did not

raise the client’s autonomy as an issue in that case. McCoy, 138 St. Ct. at 1509. This is in

contrast to McCoy, where “the violation of McCoy’s protected autonomy right was complete

when the court allowed counsel to usurp control of an issue within McCoy’s sole prerogative.”
138 S. Ct. at 1511.

         a. Material to the Conviction

         The one-year time limit to file a PRP does not apply where there has been a significant

change in the law, and where that change is “material” to the petitioner’s conviction, sentence, or

other order. RCW 10.73.100(6). In other words, the change must affect a materially

determinative issue in the petition. In re Pers. Restraint of Turay, 150 Wash. 2d 71, 83, 74 P.3d
1194 (2003); In re Pers. Restraint of Greening, 141 Wash. 2d 687, 697, 9 P.3d 206 (2000).

Somerville argues that McCoy is a material change in the law that is material to his conviction.

We hold that McCoy is not material to his conviction because defense counsel did not concede

guilt and because Somerville never objected to counsel’s tactics.




4
    Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).



                                                 7
No. 53586-6-II




       First, the alleged concession made by Somerville’s attorney in the instant case stands in

stark contrast with the direct and precise admission of guilt made by counsel in McCoy.

McCoy’s counsel made it unequivocally clear that he was conceding that McCoy committed first

degree murder. Counsel in McCoy stated that there was “no way reasonably possible” that the

jury could hear the prosecution’s evidence and reach “any other conclusion than [McCoy] was

the cause of these individuals’ death. . . .” and “my client committed three murders.” 138 S. Ct.

at 1506-1507. Here, Somerville’s counsel made general statements that did not admit guilt. For

example, he said, “[E]ssentially, we are not going to have a lot to say. . . . [F]rankly, we don’t

have argument with the State’s science here or the handling of their evidence. . . . I’m not

anticipating defense evidence about the science.” Br. of Resp’t (App. O at 3-4). The McCoy

court does not explain what kind of concession rises to the level of conceding guilt, but it does

distinguish between conceding an element of a charged offense, and “intractable disagreements

about the fundamental objective of the defendant’s representation.” 138 S. Ct. at 1510.

       Somerville argues that counsel “effectively conceded, in both opening and closing, the

actus reus of the charged offense.” Reply in Support of PRP. But even if this was true, a crime

also requires a mens rea element.5 We hold that defense counsel’s conduct at trial did not

indicate a concession of guilt rising to the level recognized in McCoy.




5
 Moreover, it does not appear that counsel conceded the actus reus of rape in closing.
Somerville’s attorney argued that the State had not ruled out that Somerville had an identical
twin. Our review of the record reveals that defense counsel merely decided not to contest the
conclusions of the experts who determined that the DNA gathered from the victim matched
Somerville’s.


                                                  8
No. 53586-6-II




       Defense counsel’s opening statement acknowledged the anticipated weight of the State’s

scientific evidence and appeared to be a tactic to assuage the jury’s surprise or disappointment

with respect to the lack of counter evidence. Unlike in McCoy, defense counsel never conceded

that Somerville was guilty of a crime. We note that during closing argument, defense counsel

made an argument against first degree rape, assuming arguendo that Somerville was the

perpetrator, but that argument was not a concession of guilt. Counsel here never conceded guilt

such that McCoy could apply.

       Second, Somerville never made any “intransigent and unambiguous objection” to his

lawyer’s strategy to concede the weight of the State’s evidence or his potential guilt as to first

degree rape. McCoy, 138 S. Ct. at 1507. Somerville’s declaration states only that he “did not

expect [defense counsel] to make this concession,” that “[they] did not discuss it,” and that he

“most definitely did not authorize him to do so.” PRP at 11 (Decl. of Dennis Somerville).

       McCoy points to Nixon for the proposition that counsel has a duty to develop a trial

strategy and discuss it with his or her client, but McCoy, the case Somerville relies on as new

law, does not hold that there is an inherent violation of a defendant’s autonomy to decide a

defense objective if that first duty is violated. McCoy, 138 S. Ct. at 1509. McCoy’s lawyer

violated McCoy’s autonomy only because he knew that McCoy objected to the guilt concession

strategy and proceeded to concede guilt anyway. Here, there is no indication that defense

counsel knew of any objection to an alleged concession strategy.

       We hold that McCoy is not materially determinative to an issue in this PRP because the

facts in the record do not invoke McCoy. The facts do not establish that Somerville’s counsel



                                                  9
No. 53586-6-II




conceded guilt or that Somerville “expressly assert[ed] that the objective of ‘his defense’ [wa]s

to maintain innocence of the charged criminal acts.” McCoy, 138 S. Ct. at 1509 (quoting U.S.

CONST. amend. VI). Even if we were to hold that McCoy was a significant change in the law, we

hold that it would not affect Somerville’s conviction based on the record before this court.

       Somerville has not shown that McCoy is material to his conviction, thus his PRP is

untimely. Because Somerville fails on materiality, we do not examine whether McCoy is a

significant change in the law and whether it applies retroactively. We dismiss Somerville’s PRP.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     ____________________________
                                                              Worswick, P.J.


_______________________________
 Melnick, J.



_______________________________
 Cruser, J.




                                                10